 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreat Dane Trailers,Inc. and Truck Drivers and Help-ers Local Union No. 728.Case 10-CA-9702June 26, 1973DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS FANNINGAND PENELLOOn December 21, 1972, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge only tothe extent consistent herewith.1.The Administrative Law Judge found, and weagree, that the Respondent violated Section 8(a)(1) ofthe Act by unlawfully interrogating employee HenryNewman in early June 1972.2.The Administrative Law Judge further foundthat the Respondent violated Section 8(a)(3) of theAct by discriminatorily discharging Henry Newmanon July 24, 1972. We disagree.On November 16, 1970, the Charging Party wascertified as the exclusive bargaining representative ofthe Respondent's production and maintenance em-ployees? Currently the parties are in the process ofattempting to negotiate a collective-bargaining agree-ment.Henry Newman, an employee in Respondent'smaintenance department who had acted as a unionobserver at an election held in 1969, was dischargedon July 24, 1972, immediately after he had called hisforeman, Eugene Turner, a "liar" in the presence ofDepartment Head James Todd. As found by the Ad-ministrative Law Judge, the events leading up to hisdischarge are as follows:Respondent's plant, except for the maintenance de-partment, has in the past shut down the first 2 weeksin July for summer vacations. The maintenance de-1The Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutionswith respect tocredibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544,enfd. 188 F.2d 362(C A. 3) We havecarefully examinedthe recordand findno basis for reversing his findings.2 Great DaneTrailers, Inc,191NLRB 6partment employees, who are required to work duringthe shutdown, take their vacations at other times. Ap-proximately 2 weeks prior to the shutdown, Newmanposted his vacation schedule on Respondent's bulletinboard for the first week after the shutdown; namely,from July 17 to July 24. Two other employees, Bridgesand Crawford, had previously posted for the sameperiod.When Newman told Foreman Turner of thedates he wanted for his vacation, Turner advisedNewman that he didn't know if Todd wanted threemaintenance employees to be on vacation the sameweek. Turner said he would talk to Todd, and, if therewere a problem, he would get back in touch withNewman. Nothing further was said about the matter,and Newman took his vacation the week after theshutdown, as did Bridges and Crawford.On July 24, Newman returned to work and wasinstructed to see Todd. In the presence of Turner,Todd accused Newman of taking an unauthorizedvacation. Newman denied it, saying he had discusseditwith Turner who in turn denied that he had givenNewman permission to take his vacation during thestated period.Newman accused Turner of lying.Todd and Turner then left the room and, after a dis-cussion of the incident, decided to discharge Newmanfor having called Turner a "liar." Newman was thendischarged without being told the reason for his termi-nation until Employee Relations Manager Delorne soadvised him at a later time.Although the credible evidence shows that Respon-dent knew of Newman's advocacy of unionization,that Respondent was opposed to the organization ofits employees,' and that it had been found on otheroccasions to have resorted to discriminatory action inpursuit of its objective of remaining nonunion, we arenot persuaded that a true preponderance of the evi-dence supports the conclusion that the Respondentwas motivated by any unlawful considerations in ef-fectingNewman's discharge. The intervening factthat impairs the establishment of a nexus between theRespondent's union animus and Newman's termina-tion is the incident wherein Newman admittedlycalled his supervisor, Turner, a liar in the presence ofdepartment head, Todd. There is record testimony byother employees that Supervisor Turner was a sort of"no-nonsense" supervisor, who was not the kind ofperson to be fooled around with. Thus, there is goodand substantial reason to conclude that the discharge,which immediately followed this incident, was moti-vated by Supervisor Turner's insistence that he need3In reaching this conclusion,we do not relyon theAdministrative LawJudge's finding that certain statements in the Respondent's employee hand-book evidence union animus.The record shows thatthe offensive statementsin the employee handbookwere deleted in thefall of 1971 in response to theBoard's criticism of those statementsin a prior case andthus have no bearingon the incidentswhich precipitated Newman'sdischarge204 NLRB No. 91 GREAT DANE TRAILERSnot put up with this kind of verbal abuse by an em-ployee under his supervision. We think that an em-ployermay effect such discipline even though itknows the employee is a union advocate, for the rightof an employer to maintain order and insist on arespectful attitude by his employees towards their su-periors is an important one. Verbal abuse directed atan employee's supervisor, especially when, as here, itisuttered in the presence of the department head,would, if left undisciplined, tend to diminish the re-spect of other employees for their employer and en-courage insubordinate conduct by them.In these circumstances, we are constrained to findthat the General Counsel has not sustained his burdenof proving that the Respondent discharged HenryNewman because of his union activities. Accordingly,we shall dismiss those allegations of the complaintwith respect thereto.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, GreatDane Trailers, Inc., Savannah, Georgia, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating its employees con-cerning their union membership, sympathies, or activ-ities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action to effectu-ate the policies of the Act:(a)Post at its place of business in Savannah, Geor-gia, copies of the attached notice marked "Appen-dix." 4 Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board "537with.IT IS FURTHER ORDERED that the complaint be,and ithereby is,dismissed insofar as it alleges that the dis-charge ofemployeeHenry Newman was in violationof Section 8(a)(3) and(1) of the Act.MEMBER FANNING, dissenting:The record shows that Henry Newman wasa satis-factoryemployee of 4-1/2 years' standing inRespondent's tool and die department. James Toddwas the department head and Foreman Turner wasNewman's immediate supervisor. In December 1969,Newman had been a union observer in a Board-con-ducted election. In June 1972, Newman asked Turnerfor a raise. Turner wanted to know what Newmanwould do about the Union if he got araise.Newmanreplied that he would not be able to push the Unionbecause he would be reclassified, but added if he didnot get theraisehe would push the Union all the way.Several weeks later Turner told Newman that New-man would not get the raise and Newman then statedand he intended to push the Union. Newman's testi-mony is corroborated by employeeBridges,who waspresent on both occasions. Their testimony has beencredited over the denial of Turner, who did not im-press the Administrative Law Judge as a credible wit-ness.Turner could not recall the date of theconversation or whether anyone elsewas present.In June, in accordance with plant practice, New-man indicated on the posted vacation schedule thedates he wanted to take his vacation. At that timeTurner questioned whether Todd wanted three main-tenance employees on vacation at the sametime andsaid he would talk to Todd. Not hearing anythingfurther, Newman took his vacation as scheduled. Histestimony in this respect, corroborated by Bridges,was credited by the Administrative Law Judge overthat of Turner. When Newman returned from vaca-tion he was accused by Todd of taking an unauthor-ized vacation. In the ensuing argument Newmancalled Turner a liar because the latter insisted that hehad denied Newman permission to take a vacation onthe date selected by Newman. Todd and Turner leftthe room, but returned to tell Newman that he wasdischarged without giving him a reason. Plant Super-intendent Cribbs testified that Turner told him New-man had taken his tools with him when he left workand the assumption was that Newman had quit. PlantEngineerMote was also under the impression thatNewman had quit his job. EmployeeRelations Man-agerDelorne discussed Newman's statuswith Turnerand Todd and apparently told them that the vacationsituationwas not an offense warranting discharge.Subsequently, Delorne told Newman that Turner andTodd had discharged him because he had called 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurner a liar many times.On these facts,morefully explicated in the Admin-istrative Law Judge'sDecision,I find,as he did, andfor the reasons stated by him, that Newman was dis-charged to prevent him from carrying out his ex-pressed intention of pushing the Union and that theseveral and inconsistent reasons advanced by Re-spondent for his termination are pretexts to clothe itsactual motivation.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT coercively question employeesabout their union membership, sympathies, oractivities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theAct.GREATDANETRAILERS,INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730Peachtree Street, N.E., Atlanta, Georgia 30308, Tele-phone 404-526-5760.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Savannah, Georgia, on October 11 and 12,1972,1 pursuant to a charge filed on July 26, by Truck Driv-ers and Helpers Local Union No. 728 (herein referred to asthe Union) and a complaint issued on September 12.1All the dates referred to arein 1972unless otherwise statedThe complaint alleged that Great Dane Trailers, Inc.(herein referred to as the Respondent) violated Section8(a)(1) and(3) of the National Labor Relations Act, asamended (herein referred to as the Act),by interrogating itsemployees concerning their union membership, desires, andactivities and by discriminatorily discharging and refusingto reinstate employee Henry Newman because of his unionmembership and activities.Respondent in its answer filed on September 21 deniedhaving violated the Act.The issues involved are whether Respondent violatedSection 8(a)(1) and(3) of the Act by unlawfullyinterrogat-ing its employees concerning the Union and whether HenryNewman was discriminatorily discharged and denied rein-statement because of his union membership or activities.The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally on the record, and to submitbriefs.Upon the entire record in this case and from my observa-tion of the witnesses, and after due consideration of thebriefs 3 filed by the General Counsel and the Respondent,'Ihereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent,a Georgia corporation,with its principaloffice and place of business located at Savannah,Georgia,is engaged in the manufacture and sale of freight haulingtrailers.During 1971,Respondent in the course of its opera-tions sold and shipped finished products valued in excess of$50,000 from its Savannah,Georgia,establishmentdirectlyto customers located outside the State of Georgia.Respondent admits,and I find,that it is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that TruckDrivers andHelpersLocal Union No. 728 isa labor organization withinthe meaning of Section2(5) of the Act.IIITHE UNFAIRLABOR PRACTICESA. BackgroundGeneral Counsel has requested and I have taken officialnotice of the following Board and Court decisions in whichRespondentpreviously has been found to have violatedvarious sections, including Sections 8(a)(1), (3), and (5) of2While the complaintalso alleged Newman was discharged for havingengaged in concerted activities, suchactivities following a ruling on a pretrialmotion for a Bill of Particularswere limited to union orunion related activi-ties3The Charging Party didnot submita brief.Respondent subsequentto thefiling of briefs also filed a reply brief Sincethe Board's Rules and Regulationsdo not provide forthe filingof reply briefsto the AdministrativeLaw Judgesand no provisions were made for the filingof such briefs in the instant case, the document has not been considered andis herebyrejected GREAT DANE TRAILERSthe Act:N.L.R.B.v.Great DaneTrailers, Inc.,388 U.S. 26;GreatDane Trailers, Inc.,191 NLRB6;Great DaneTrailers,Inc.,186NLRB 267, enfd. (C.A. 4, 1971), 66 LC ¶ 12,040;78 LRRM 2384cert.denied405 U.S. 1041 (1972); andGreatDane Trailers, Inc.,159 NLRB 537, enfd.as modified 396F.2d 769 (C.A. 5, 1968). The Board's decisioninGreat DaneTrailers,Inc.,191NLRB6,which refers toCase 10-RC-8028 establishedthat on November 16, 1970, the Unionwas certified as the exclusive bargaining representative of aproductionand maintenance unit of Respondent's employ-ees following a runoff electionconducted on January 9,1970,5 in which 348 voteswere cast forand 346 votes castagainst theUnion with5 challengedballots sustained. Therecord indicates at the time of the hearing the Respondentand the Union were in the process of negotiating a collec-tive-bargaining agreement.Thesedecisions were cited for the purpose of establishingRespondent'sunion animus.Additionalevidence offeredfor similar purposes occurring prior to the events in issuehere was the following provisionpreviouslycontained, inRespondent's handbook but since deleted:COMPANY STATEMENT ON LABOR UNIONSTHIS IS A NON UNION Company.The non-unionpolicy is reallya pro-employeepolicy. For many yearsthis Companyoperated under a union contract.Duringthis time we had tension, unrest andgenerally condi-tions were not in the best interestof the Company orthe employees.We found from bitter experience the unions were notinterested in our employees except to get their dues.The Companyand the employees went through twolong strikescalled by theunions.These strikes causedour employeesuntold hardshipsand even lossof theirlong time jobs.We hated tosee our old employeessuffer,but it was something that we could not control.We thereforewill use every means at our command tokeep another unionout of our plant.To their sorrow, our employeesfound that unionscan promise but cannot deliver.Only the Companypays wages,and raises come from efficient operation inthe form of profits.By working together and not payinga portion of your wages to a union,you, in turn, bene-fit.The Company,for its part,will continueto pay inline with ourindustryin our area.A union cannot forceus to do more.In addition,we try to furnish you ahealthful, safe placeto work.We want youto share our pride in our product, plantand our equipment.Togetherwe can do even more,since we do not have strangers in our plant who wantonly your duesand are not interested in tomorrow .. .as you andwe must be if we are to progress.Help us in ourprogram ofa PRO-EMPLOYEESHOP.The handbookcontaining this provision was last distrib-5The original election was conducted on December 19, 1969.539uted to employees in February or March 1970 and the newhandbook since issued to all employees does not containsuch a provision. Although according to Director of Indus-trialRelations Thor Egede-Nissen, Respondent's policy to-wards unions was changed when the provision was deleted,admittedly the plant supervisory personnel were not in-formed of such change.Respondent as part of its operations operated a mainte-nance department which is divided into two divisions. Onedivision known as the tools, dies, digs, and fixtures depart-ment(herein referred to as the department)isunder thesupervision of JamesTodd who isthe department head andEugene Turner who is a foreman under Todd.Five employees including the alleged discriminatee Hen-ryNewman were employed in this department. Newmanhad been employed by Respondent for approximately 4-1/2years and with the exception of 1 year had worked the entireperiod in the maintenance department.His duties includedoperating the lathe,metal,and surface grinder machines.Respondent does not contend his work had been unsatisfac-tory.Newman who had served as an observer for District No.96, InternationalUnion of Machinists and AerospaceWorkers, AFL-CIO (herein referred to as the IAM), in theinitial election held on December 19, 1969,inwhich theIAM had lost the election,testified that following the elec-tion Plant Superintendent Dewey Cribbs had informed himRespondent wouldn't mind having the IAM but not theTeamsters and requested him to get his men to support theRespondent in the runoff election. Cribbs denied havingmade such statements.Inasmuch as such alleged statementswould have occurred about the latter part of 1969 and arenot essential to establishing union animus the purpose forwhich they were offered I do not find it necessary to resolvethis conflict in their testimonies.Although Newman testified at the hearing he was activein the Union,neither the nature or extent of his unionactivities was established.B. InterrogationHenry Newman testified in early June he asked ForemanTurner 6 about getting the same rate of pay as Cooch Craw-ford.' Turner asked Newman if he got the pay rate what hewas goingto do about the Union.Newman informed himif he got the pay rate he wouldn't be able to have anythingto do with the Union since he would be reclassified B butadded if he didn't get the raise he was going to push theUnion all the way. Turner replied he would discuss thematter with Department Head Todd and let him know. Twoor three weeks later when Turner informed Newman hewasn'tgoing to get the raise Newman reiterated his inten-tions to Turner he was going to push the Union. RoyBridges another employee in the department who was pres-ent on both occasions corroborated Newman's testimony.6The pleadings admit Foreman Turner was a supervisor.7Crawford another employee who worked in the maintenance departmentwas carried on the office payroll rather than the payroll for the hourly paidemsployeesThe record indicates Cooch Crawford may not have been considered tobe in the bargaining unit 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Turner acknowledged on one occasion New-man had asked him about getting the same classification asCrawford but denied any mention was made of the Union.Turner, who was unable to recall either the date of theconversation or whether anyone else was present, testifiedhe told Newman he didn't know whether Newman could geta raise but at Newman's request stated he would talk toDepartment Head Todd.Newman testified the day after Foreman Turner had in-formed him he wasn't going to get the raise, DepartmentHead Todd called him into his office and told him he wasn'tgoing to get the raise because as soon as Crawford left theywere going to abolish the rate and Newman was alreadyreceiving a top rate journeyman's pay. Todd acknowledgedhaving informed Newman he wasn't going to get the raisebecause when Crawford retired his classification would notbe refilled since the job for which he was classified no longerexisted.While Newman stated no one else was present whenhe talked to Todd, both Todd and Turner contended Turnerwas present.I credit the testimonies of both Newman and Bridges 9over the denials of Foreman Turner who did not impress meas a credible witness and find that Turner questioned New-man concerning his intentions with respect to the Union ifhe got the pay rate and was informed of Newman's inten-tions. Since Turner reported his conversation with NewmantoDepartment Head Todd, I find Todd was also madeaware of Newman's intentions with respect to the Union.Todd acknowledged someone had told him Newman hadmade thestatementthat the people running the mill wouldget ahigher classification when the union came in.Newman contended subsequent to his conversation withDepartment Head Todd concerning the raise he was as-signed more maintenance work inside the plant and lesswork operating the machines in the department, which hehad been doing since about February when Todd had moreor less informed him he would work on the machines. Toddwhile acknowledging having informed Newman he woulduse him for more work in the department denied havingdiscriminated against him in assigning work claiming em-ployees were assigned work where needed. Inasmuch as thisalleged change according to Newman's testimony wouldhave occurred shortly before the plant shutdown discussed,infra,and since no evidence was offered to establish whichjobs Newman was assigned or the circumstances surround-ing such assignments, I do not find the evidence sufficientto establish nor does the complaint allege that Newman'sduties were discriminatorily changed.Certain evidence was also offered to show during theshutdown Department Head Todd on one occasion hadcommented to Newman that he didn't seem to be havinganything but trouble and that another employee who hadstarted work an hour later that day had performed morework than Newman. Since Newman's testimony establishedhe had difficulty with two torches which he had attemptedto operate that day thereby interfering with his work, I donot find a sufficient basis was established for inferring the9 In crediting Bridge's testimony with respect to these and other conversa-tions I have taken into consideration those matters contained in or omittedfrom his original affidavit given to a Board agent as well as his explanationsremarks werediscriminatorily motivated.C. Newman's TerminationRespondent's plant, except for the maintenance depart-ment, annually shuts down for a 2-week period duringwhich the employees take their vacations. The shutdownthis year occurred about the first 2 weeks of July. The main-tenance department employees who are required to workduring the shutdown take their vacations at other times.About April a list of names of the maintenance departmentemployees was posted on the bulletin board located by De-partment Head Todd's office on which the employees wererequested to indicate by their names the dates they desiredto take their vacations. According to the employees prior togoing on vacation they discussed their proposed vacationschedules with their supervisors.Newman who had previously changed his proposed vaca-tion dates testified a week or 2 weeks before the shutdownhe posted on the vacation schedule the dates he wanted forhis vacation which were for the first week after the shut-down ended. Two other employees, namely, Roy Bridgesand Cooch Crawford, had already scheduled the samedates.Newman stated he told Foreman Turner who waspresent those were the dates he wanted. Turner's responsewas he didn't know if Department Head Todd wanted threeemployees to be on vacation the same week but said hewould talk to Todd and if there was any problem he wouldget back in touch with him. When Newman commented hecould pull seniority on Roy Bridges who was also present,Turner told him if he wanted to, it was alright but it was upto Newman. Newman then replied he wouldn't pull seniori-ty on Bridges stating he was only joking and further com-mented that Bridges had already made vacation planswhereas he was staying home. The conversation ended withTurner advising Newman after he had talked with Todd ifitwas alright with Todd it was alright with him. Bridgessubstantially corroborated Newman's testimony with theexception he did not mention Turner remarking if there wasany problem he would get back in touch with him.Foreman Turner who couldn't recall whether anyone elsewas present testified the first Monday of the shutdown,Newman had informed him he wanted to take his vacationthe first week after shutdown whereupon he told Newmanhe couldn't because two employees were already scheduledfor vacation. Turner advised Newman if he wanted to talkto Department Head Todd and if it was alright with Todditwas alright with him. Turner stated when he suggested toNewman he might be able to pull seniority on Bridges,Newman replied he would talk to Bridges. According toTurner, on the following day, Bridges informed him New-man wasn't going to pull seniority on him. I creditNewman's version of his conversation with Turner whichwas substantially corroborated by Bridges rather than theversion of Turner who I have previously discredited.No further conversations occurred between Newman andRespondent's supervisors prior to Newman taking his vaca-tion the first week after shutdown ended. Bridges and Craw-ford also took their vacations the same time.WhenNewman left the plant as was customary among some of theemployees, he took his tool box which the employees them- GREAT DANE TRAILERSselves are required to furnish.While Department HeadTodd and Foreman Turner testified although they hadchecked the vacation schedule and did not see the vacationdates which Newman had listed until July 17 when he didn'treport for work and contended they didn't know he was onvacation two other employees in the department namely,W. G. Smoak and Jack Moore, whom I credit, corroborat-ed the testimonies of Newman and Bridges that Newmanhad posted his proposed vacation dates earlier. Also on July17,W. G. Smoak, pursuant to Turner's inquiry, informedhim Newman was on vacation whereupon Turner indicatedhe wasn't suppose to be. Later when Jack Moore askedTurner whether he had heard from Newman, Turner repliedhe thought Newman was on vacation but added he wasn'tsuppose to be and would hear from him when he returned.Turner, whom I discredit, claimed that Moore had also toldhim he had talked to Newman and he had told him he haddone wrong by leaving. Both Turner and Todd admittedlymade no effortto ascertainwhether Newman was actuallyon vacation,10 and while Turner asserted he could not takethe word of the employee who had told him about Newmanbeing on vacation, he offered no explanation why he hadthen reported such information furnished by the employeeto Todd.Newman upon reporting to work after his vacation endedwas instructedto seeDepartment Head Todd. According toNewman, Todd, in the Foreman Turner's presence, accusedhim of having taken an unauthorized vacation. Newmandenied it stating he had discussed it with Turner. WhenTurner denied having given him permission, Newman ac-cused Turner of lying. Newman further recalled Turnerhaving stated he had told him to discuss with Bridges aboutwho was going on vacation to which he had replied sinceBridges wasn't his boss there was no reason to discuss it withhim. Todd's version of the conversation was when he hadasked Newman where he had been, Newman replied onvacation.When asked who had given him permission,Newman's response was he had put his name on the boardand no one had told him to go but no one had told him notto go. Todd then asked Newman if he had discussed thematter with Turner whereupon Newman explained the situ-ation as he understood it.l Turner then asked Newman ifhe rememberedhis tellinghim he couldn't go on vacationand have three employees off work atthe sametime where-upon Newman repeatedly called Turner a bold-faced liar.Turner's version was when Todd asked Newman who hadgiven him permission to take his vacation, Newman firstreplied Turner had but then changed his answer by statingnobody gave him permission and nobody did. 12 Turner stat-ed when he tried to explain, Newman repeatedly called hima bold-faced liar.Following this part of the conversation Todd and Turnerleft the room whereupon according to them at Todd's sug-10 Toddacknowledged on one occasion acting on orders of his supervisorhaving called another employee in his department at his home to see why hedidn't report for work and learned the employee was still on vacation.11Todddid not testifyspecificallywhat explanation was given by New-man12Turner acknowledged his statement about Newman having stated noone had told him he could go was not contained in the affidavit given to aBoard agent,however, I do not attach any significance to the omission541gestion concurred in by Turner they decided to dischargeNewman because he had called Turner a liar whereby Turn-er could not properly supervise Newman further.They returned to the room and, without giving Newmana reason, informed him he had been terminated. Newman'sresponse was he was going to talk to Respondent's othersupervisory personnel in addition to the Union and theLabor Board.Turner, by testifying Newman had initially claimed Turn-er had given him permission to take his vacation, not onlycontradicted Todd but to that extent corroborated the testi-mony of Newman, whose version of the discharge conversa-tion I credit.Following his termination conversation with DepartmentHead Todd and Foreman Turner, Newman discussed thematter with Plant Superintendent Cribbs. Newman testifiedCribbs informed him that Todd and Turner had reported tohim Newman had taken his tool box and quit which New-man denied. Cribbs, who was not aware Newman had beendischarged, acknowledged having mentioned there hadbeen an assumption Newman had quit, stating Turner hadinformed him Newman had carried his tool box with himwhen he had left work. According to Cribbs, Newman ex-plained he had put his name on the board about June 29 andTurner had told him he would let him know but didn't.While Cribbs further stated Newman had informed him heknew he had done wrong by taking his vacation withoutpermission, I do not credit such statement which is not onlyinconsistent with Newman's having accused Turner of lyingbut with the other statements attributed to Newman byCribbs.Newman testified when he approached Plant EngineerFred Mote, Mote also inquired about his having quit his jobwhich Newman denied. Mote suggested he talk to Employ-ee Relations Manager Cecil Delorne and when Newmanmentioned talking to the Union, Mote informed him theUnion couldn't help him since they didn't have a contract.Mote did not testify and I credit Newman's undenied testi-mony.Newman stated Employee Relations Manager Delorneinformed him, a matter not specifically denied by Delorne,while Newman was on vacation Todd and Turner had pre-sented to him their version of his being off work, whereuponhe had advised them he would have to wait and hearNewman's version. Delorne further advised Newman hewould have to talk to them again and later that day in-formed Newman his taking an unauthorized vacation wasnot a discharge offense but that Todd and Turner had ter-minated Newman for having called Turner a bold-faced liarnumerous times. Although Newman denied it Delorne stat-ed he would have to take the supervisors' word. Newmanfurther claimed Delorne expressed his opinion even if hehad made such statements there was nothing to it. Accord-ing to Delorne, who testified he didn't have authority overthe supervisors' decision except for persuasion, when hechecked with Todd and Turner, they had agreed as far asthe vacation schedule was concerned they could give New-man another chance but because Newman had called Turn-er a liar they couldn't bring him back. Delorne, whileacknowledging having stated the vacation situation was notan offense warranting discharge, denied having voiced an 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDopinion on the validity of the reasons given for Newman'sdischarge.Subsequent to Newman's discharge and as a result ofrumors in the department concerning why Newman wasdischarged the other employees who had never been in-formed on prior discharges were called in by DepartmentHead Todd and given Respondent's reasons for having dis-charged Newman. Newman has not been reinstated.D. Analysisand ConclusionsGeneral Counsel contends, while Respondent denies, thatRespondent violated Section 8(a)(1) and (3) of the Act byunlawfully interrogating its employees concerning theUnion and by discriminatorily discharging and denying re-instatementto Henry Newman.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees in theexerciseof their rights guaranteed in Section 7 of the Act.Section 8(a)(3) of the Act provides in pertinent part "It shallbe an unfair labor practice for an employer. . . by discrimi-nation in regard to hire or tenure of employment or anytermor condition of employment to encourage or discour-age membership in any labor organization.....Basedupon my findings,supra,Foreman Turner, an ad-mitted supervisor, interrogated Newman concerning his in-tentionswith respect to the Union should he be given anincreased pay rate. I hereby find such conduct interferedwith, restrained, and coerced Newman in the exercise of hisrights guaranteed in Section 7 of the Act and thereby violat-ed Section 8(a)(l) of the Act.13 The fact the classificationchangemay have removed Newman from the bargainingunit is immaterialinasmuch as the change would not haveprecluded Newman from continuing to engage in unionactivities.The remaining issue is whether Newman's discharge anddenial ofreinstatementwere discriminatorilymotivatedrather than for cause as Respondent contended.It is the General Counsel's burden to prove an employeehas been discriminatorily discharged. If an employee's dis-charge is motivated by antiunion design such discharge isviolative of the Act even though the employee has per-formed misdeeds which would warranthis dismissal.FrostyMorn Meats, Inc. v. N.L.R.B.,296 F.2d 617, 620 (C.A. 5,1961).An employer's union animus can be established by reli-anceupon its prior unfair labor practices.Southwire Compa-ny,159 NLRB 394, enfd. as modified 383 F.2d 235 (C.A. 5,1967). Respondent on previous occasions was found to haveviolated the Act including those sections involved here. Fur-ther the unlawful interrogation found herein not only estab-lished union animus in the instant case but a continuedexistence of that union animus exhibited by the prior viola-tions found. Significantly noted in this respect wasRespondent's admission that its alleged professed change of13While a threat to pursueone's statutory rights in orderto obtain a raisemay appear to constitute questionableconduct, here the subject of the Unionwas broached by Foreman Turner rather than Newmanthus precipitating hisresponsepolicy towards the Union had never been conveyed to itsplant supervisor personnel including those involved herewho would normally be instrumental in enforcingRespondent'spolicies.Having found antiunion bias and demonstrated unlawfulhostility on Respondent's part, such factors are proper andhighly significant in determining Respondent's motive forits actions.SeeN.L.R.B. v. Dan River Mills, Inc., AlabamaDivision,274 F.2d 381, 384 (C.A. 5, 1960).Here Respondent had knowledge of Newman'sunionactivities.Not only had he previously served as an observerin the election, albeit for another union, but the unlawfulinterrogationfound herein was directed at him in responseto which he not only avowed his intentions to push theUnion but reiterated such intentions shortly before his dis-charge.A consideration of the circumstances surroundingNewman's discharge based upon the findings,supra,estab-lishNewman at least a week or 2 weeks prior to the shut-down had posted his proposed vacation schedule and haddiscussedsuch dates with Foreman Turner who was to lethim know ifthere wasany problem after checking withDepartment Head Todd. Newman, without any word to thecontrary, took his vacation as scheduled. For thesereasonsfurther supported by an employee having informed Turner,pursuantto his inquiry if Newman was on vacation, I findimplausibleRespondent's contention it had no knowledgeNewman was on vacation. Any doubts, if such had existed,could have easily been resolved by calling Newman at hishome. Rather the evidence established Respondent admit-tedly made no effort to ascertain whether Newman was onvacation but instead Foreman Turner without any validbasis attemptedto show Newman had quit his job, a viewalso takenby Todd, by bringing the matter to the attentionof the Plant Superintendent and of which the plant engineeralso became aware.Not only did Respondent contend New-man had quit his job, a matter disproved when he subse-quently attempted to return to work after his vacation, butcontended contrary to my findings,suprathat he had takenan unauthorizedvacation. Apparently unable to convinceeven the employeerelationsmanager who had investigatedthematter this was not a justifiable basis upon which todischarge Newman, the reason actually given for the dis-charge which had not previously been conveyed to Newmanwas becausehe had called Foreman Turner a liar. WhileNewman admitted having called Turner a liar such remarkswere precipitated by Turner having falsely accused him ofhaving taken an unauthorized vacation.Based upona consideration of all the evidence discussedabove, and for the reasons stated, including Respondent'sunion animus, knowledge of Newman's union activities, theunlawfulinterrogation directed against him prior to his dis-charge, the establishment of a discriminatory motive fordischarging him, i.e., to prevent Newman from carrying outhis expressedthreat of pushing the Union, the circumstanc-es under which Newman was discharged, and the rejectionof Respondent's defenseswhich were not only inconsistentwith but were refuted by credible evidence and which I findwere only a pretext to conceal its real motive, I am persuad-ed and find that it has been proven by a preponderance ofthe evidence that Newman was discriminatorily discharged 543GREAT DANE TRAILERSand not reinstated becauseof hisunion activities in viola-tion of Section 8(a)(3) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.Great DaneTrailers,Inc., is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Truck Driversand HelpersLocal UnionNo. 728 is alabor organization within the meaning of Section 2(5) of theAct.3.By unlawfullyinterrogating an employee concerningthe Union,Respondent has engaged in unfair labor practic-es in violation of Section 8(a)(1) of the Act.4.By discriminatorily discharging and refusing to rein-state Henry Newman,the Respondent has engaged in un-fair labor practices in violation of Section 8(a)(3) and (1) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1)and (3) of the Act I shall recommend that it cease and desisttherefrom and to take certain affirmative action to effectu-ate the policies of the Act. Accordingly, the Respondentshall be ordered to immediately reinstate Henry Newman tohis former job or, if that job no longer exists, to a substan-tially equivalent job without prejudice to his seniority andother rights and privileges and to make him whole for anyloss of earnings and compensation he may have sufferedbecause of the illegal discrimination against him in his em-ployment. Backpay shall be computed in accordance withthe formula and methods prescribed by the Board inF.W.Woolworth Company,90 NLRB 289, and payment of 6 per-cent interest per annum shall be computed in the mannerprescribed by the Board inIsis Plumbing & Heating Co.,138NLRB 716.Further, in view of the Respondent's unfair labor practic-es and past history which establishes a proclivity to violatethe Act, a Board Order is appropriate.' Therefore, the Re-spondent will be further ordered to cease and desist from"in any manner" infringing upon the rights guaranteed toits employees by Section 7 of the Act.[Recommended Order omitted from publication.]14 SeeBrotherhoodof Teamsters & Auto Truck Drivers, Local No 70,Inter-national Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpers ofAmerica(Sea-Land of California, Inc),197 NLRB 125